                                                                         Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

GREGORY DEAN WILLIAMS,

         Plaintiff,

v.                                          CASE NO. 3:19cv1/MCR/EMT

JOHN T. BROWN, et al.,

     Defendants.
______________________________/

                                    ORDER

         This cause comes on for consideration upon the Chief Magistrate judge’s

Report and Recommendation dated January 17, 2019. ECF No. 6. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections. ECF

No. 7.

         Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                       Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Chief Magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this Order.

       2.     This action is DISMISSED for lack of jurisdiction.

       DONE AND ORDERED this 12th day of April 2019.




                                        s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1/MCR/EMT
